Judge RUSSEL
dissenting.
1 56 I think we lack jurisdiction over this appeal.
1 57 Under the Children's Code, the prosecution has "the same right to appeal questions of law in delinquency cases as exists in criminal cases." § 19-1-109(2)(a), C.R.8.2011. Therefore, we must determine whether this appeal is of the type authorized by section 16-12-102(1), C.R.S.2011. That statute allows the prosecution to challenge a broad range of rulings ("any question of law"), but only after the district court has entered a final order. See People v. Guatney, 214 P.3d 1049, 1050 (Colo.2009) (appeals on questions of law "are subject to the final judgment requirement of C.A.R. 1").1
*772T58 As a rule, criminal cases are final only when the underlying charges have been resolved. See Guatney, 214 P.8d at 1051 ("[A] final judgment in a criminal case does not come until the defendant is acquitted, the charges are dismissed, or the defendant is convicted and sentence is imposed."). Here, the underlying charges have not been resolved. And though the district court could otherwise lose jurisdiction by statute, none of the pertinent circumstances have come to pass:
If the charges are not dismissed earlier by the district attorney, the charges against a juvenile found to be incompetent and unre-storable shall be dismissed no later than the maximum possible sentence for the original offense after the date of the court's finding of incompetent and unre-storable, unless the court makes specific findings of good cause to retain jurisdiction. However, in no case shall the juvenile court's jurisdiction extend beyond the juvenile's twenty-first birthday.
Section 19-2-1303(8)(c), C.R.S.2011.
€ 59 The majority likens this case to one in which a criminal defendant has been found not guilty by reason of insanity. I reject that analogy. A verdict of not guilty by reason of insanity constitutes an "adjudication on the merits." People v. Serravo, 823 P.2d 128, 140 (Colo.1992). The same is not true of a finding that the defendant is incompetent to proceed. Rupert v. People, 156 Colo. 277, 279, 398 P.2d 434, 434 (1965).
I 60 I would dismiss this appeal for lack of jurisdiction.
Therefore, I respectfully dissent.

. The right to appeal questions of law is different from the right of interlocutory appeal authorized *772by § 16-12-102(2), C.R.S.2011. The latter appeal does not require a final order, but it concerns only a narrow range of trial court rulings, and it must be filed in the supreme court. See CAR. 4.1; see also People v. S.X.G., 269 P.3d 735, 736-37 (Colo.2012) (dismissing an interlocutory appeal in a juvenile case for lack of a "trial court" ruling under section 16-12~102(2).)